Case: 1:17-md-02804-DAP Doc #: 3201 Filed: 03/03/20 1 of 2. PageID #: 492007




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í138)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,956 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                        Mar 03, 2020
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 3201 Filed: 03/03/20 2 of 2. PageID #: 492008




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                   SCHEDULE CTOí138 í TAGíALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


ALABAMA NORTHERN

  ALN         2       20í00201      City of Leeds, Alabama v. Purdue Pharma L P et al
  ALN         2       20í00202      Fairfield, City of, Alabama v. Purdue Pharma LP et al
  ALN         4       20í00203      Pell City, Alabama, City of v. Purdue Pharma LP et al

CONNECTICUT

   CT         3       20í00241      Windham v. Teva Pharmaceuticals USA, Inc. et al

NEW YORK SOUTHERN

                                    Hollow Metal Trust Fund v. Endo Health Solutions, Inc.
  NYS         1       20í01348      et al
                                    New York City District Council of Carpenters Welfare
  NYS         1       20í01349      Fund v. Endo Health Solutions, Inc. et al

NORTH CAROLINA MIDDLE

                                    STEVENS v. AMERISOURCEBERGEN DRUG
  NCM         1       20í00139      CORPORATION et al

PENNSYLVANIA MIDDLE

  PAM         3       20í00255      Wyoming, Pennsylvania v. Cephalon, Inc. et al
                                    Sugar Notch Borough, Pennsylvania v.
  PAM         3       20í00278      Amerisourcebergen Drug Corporation et al
